Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change March 6, 2008 Item 3 News Release The news release dated March 6, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure, Continental Europe Finance and UK Media and Analyst networks. Item 4 Summary of Material Change Silver Standard Resources Inc. announced that it will issue a news release with its Fourth Quarter and year-end 2007 financial results before the market openingonMonday, March 10, 2008. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated March 6, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 7th day of March, 2008 March 6, 2008 News Release 08-05 FOURTH QUARTER AND YEAR-END 2 Vancouver, B.C. –Silver Standard Resources Inc. announces that it will issue a news release with its Fourth Quarter and year-end 2007 financial results before the market openingon Monday, March 10, A conference call with management to review FourthQuarter 2007 and year-end results and project activities is scheduled on Wednesday, March 12, 2007 at 4:30p.m. EDT. Toll-free in North America:1-866-400-3310 Toronto local and overseas:1-416-850-9144 Replay will be available for one week by calling toll free in North America: 1-866-245-6755, passcode 236121; local and overseas callers may telephone 1-416-915-1035, passcode 236121. The audio file will also be available on the company’s web site after March 12, 2007.(Source: Silver Standard Resources
